Case 18-36555 Document 11 Filed in TXSB on 11/23/18

 
 

ill in this information to identify your case and this filing:

PvDrz'( Cf/i@/i/iz: C/i©fi<,

 

 

 

Debtor 1

¢“irst Na’mq Middle Name Last Narne
Debtor 2
(Spouse. if fl|ing) First Name Middle Nama LaslName

United Stales Bankruplcy Court for the: Maistrict Of i/@ ;@'87

Case number

 

 

Official Form 106A/B

 

Schedule AlB: Property

Page 1 of 27

United States Districi Court
Sou’thern Dlstrict of Texas

FlLED
iitivE 2 3 2018

Ll'ii\ii_i_§l_ _J. Bradley, Clerk ot Couri

El Check if this is an
amended Hling

12115

 

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one categoryl list the asset in the
category where you think it t”its best. Be as complete and accurate as possib|e. lf two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

' m Describe Each Residence, Building, Land, or Other Real Estate You 0wn or Have an lnterest ln

 

o. Go to Part 2.
n Yes. Where is the property?

1.1.

 

Street address, if availab|e, or other description

 

 

State ZlP Code

city

 

County

lf you own or have more than onel list here:

1.2.

 

Street address, if available. or other description

 

 

State ZlP Code

city

 

County

 

What is the property? Check all that apply.
n Sing|e-family home

n Duplex or multi-unit building

n Condominium or cooperative

cl Manufactured or mobile home

cl Land

n lnvestment property

n Timeshare

D Other

 

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

l;l Debtor1 and Debtor 2 only

n At least one of the debtors and another

1. Do you own or have any legal or equitable interest in any residence, building, landl or similar property?

3‘. >D;o'not'deduct secured :“clairiis or exemptions.‘l?,_ut _
s the\amou`ht of any’s'ecured claims on Schedu/e'D: 3
5 Cre_dito`rs.{Who Have Clalms $ecured by Propeity. v

._i_<.: A. - ~ . . ,\\ h t

Current value of the Current value of the

entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L:l Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
cl Single-family home

n Duplex or multi-unit building

n Condominium or cooperative

n Manufactured or mobile home

n Land

n lnvestment property

n Timeshare

m Other

Who has an interest in the property? Check one.
cl Debtor1 only

l;] Debtor 2 only

cl Debtor 1 and Debtor 2 only
El At least one of the debtors and another

 

;",Do riot:`dedu_ct secured ‘c|a_ims or exemptions._{Put”` j
§'~th’e amount of any secured claims on Schedule D.' '
l ' Creditors Who Have CIa_/',msw$ecvured by Property_.

 

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

Off\cial Form 106AIB

Schedule AlB: Property

page 1

 

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Pag;e 2 of 27

 

Debtor 1

§)/,i@i”//€

Flrsi Nariie Midd|e ams]

Last Name

CiML

Case number (ilknawni

 

1.3.

 

Street address, if available, or other description

 

 

 

n Land $ $
n investment property
City mate ZlP Code n Timeshare Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
a Olhe" the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
l;l Debtor1 only
County n Debtor 2 only
C| Debtor1 and Debtor 2 only n Check if this is community property
n At least one of the debtors and another (see mstruct'ons)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. .......... . ...... . ......................................... . ..... .. ...............

 
    
 
 

What is the property? Check all that apply.
l:l Single-family home
n Duplex or multi-unit building

g 6r exemptio s. Pu _ _
' claims on; Scheijuie D
e¢¢'rédby-B’QFQFY-€f

 

Current value of the Current value of the

[;l Condominium or cooperative
entire property? portion you own?

cl Manufactured or mobile home

 

 

 

 

 

 

 

 

m£escribe Your Vehicles

ga
Yes
3_1_ Make: pf

Model:
Year: SQM
Approximate mileage:

Other information:

i\@i€i<€{wi§

 

 

 

 

if you own or have more than one, describe here:

3,2_ Make:
i\/lode|:
Year:
Approximate mileage:

Other information:

 

 

 

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. lf you lease a vehic|e, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

7 b i§I`
glyds an interest in the property? Check one. `

Debtor1 only
l:l Debtor 2 only
n Debtor1 and Debtor 2 only
n At least one of the debtors and another

 

 

Current value of the
portion you own?

360`©

Current value of the
entire property?

s 35@®

[:l Check if this is community property (see
instructions)

 
 
    
 

Who has an interest in the property? Check one. z
m Debtor 1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

  

ms 'or xemp l
ured claims on Sch

 

Current value of the
portion you own?

Current value of the
entire property?

l:l Check if this is community property (see
instructions)

 

 

Oit`\cial Form 106AIB

Schedule AlB: Property page 2

Case'18-36555 Document 11 Filed in TXSB on 11/23/18 Page 3 of 27

agent cramp/done

 

 

 

 

 

Debtor 1 Case number (ilknown)
Firsl Name' Middle Nama Last Name
3 3 Make: Who has an interest in the property? Check one.
Model. n Debtor 1 only
n Debtor2 only ` `
Year: Current value of the Current value of the

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

3.4.

Year:
Approximate mileage:

Other information:

 

 

 

 

n Debtor1 and Debtor2 only
n At least one of the debtors and another

l:l Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
ij Debtor1 only

cl Debtor 2 only

l:l Debtor1 and Debtor 2 only

cl At least one of the debtors and another

n Check if this is community property (see
instructions)

entire property?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

n No
n Yes

4_1_ Make:
Model: '
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

Make:
Model:

Year:

4.2.

Other information:

 

 

 

 

Who has an interest in the property? Check one.
n Debtor1 only

cl Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Qheck if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

Cl Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this is community property (see
instructions)

portion you own?

 

Current value
portionzyou own?

 

Current value of the
entire property?

  
 

educt secur

 

C:C

L`»`/¢ ` ' ' wear

Current value of the
entire property?

_ _ _' aim or,e)temptiqns
th mo`untpf anyl secured;,claims' o`n` Schedule
m_i.tc‘)rs:lj_l/h_i:) Have C/a/'njis S`e"ciired`by F

 

Current value of the
portion you own?

 
  
  

  

 

i. ,,)néiiy
Current value of the
portion you own?

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here 9

$3€©©

 

 

 

 

Oft`icial Form 106A/B Schedule A/B: Property page 3

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 4 of 27

Debtor 1

 

iiai/i”i@£io%@/

' ' Last Name

Case number (iri<nown)

 

 

 

 

 

UNo

Househo|d goods and furnishings
Examples: Major appliancesl furniture, |inens, china, kitchenware

AL»

 

es. Describe .........

 

 

 

E|ectronics

oi%@`i rita ' ` WWW /i/" @>
rma,ii MW/ beating f tel "D

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music

collections; e

lectronic devices including cell phones, cameras, media players, games

 

Yes. Describe ......... ,

t

 

 

 

Collectibles of value

Z(Letl time what Lccf>dv>i©

stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

ya Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
No

 

n Yes. Describe ..........

 

 

 

Equipment for sports and hobbies

and kayaks; carpentry tools; musical instruments

y Sports, photographic, exercise, and other hobby equipment bicycles, pool tables, golf clubs, skis; canoes
No

 

n Yes. Describe ..........

 

10. Firearms

was Pistols, rifles,
` No

shotguns, ammunition, and related equipment

 

n Yes. Describe ..........

 

 

 

11. C|othes

Examples: Everyday clothes, furs. leather coats, designer wear, shoes, accessories

 

se
es. Describe ..........

ia/Q%/£gg§%%sw»ee/mw eie#¢eg) M;”

 

 

 

12. Jewe|ry

Examples' verydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelryl watches, gems,
gold, silver
No

n Yes. Describe ..........

13. Non-farm animals

 

 

 

 

Exampl . Dogs, cats, birdsl horses
o

 

Ei Yes. Describe ..........

g

 

 

 

14.Any other personal and household items you did not already list, including any health aids you did not list

~SB‘”
' es. Give specific

information. .............

 

 

»mi@in%,ci@wni@ swyyiiia@ HWM

$l¢

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here

 

-)

 

 

 

 

Official Form 106A/B

Schedule A/B: Property

page 4

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 5 of 27

…l M}@ w Casenumber(irknawn)

Fir€t Name q Middle Name ' Last Name

m Describe Your Financial Assets

Debtor 1

 

 

  

or exemptions

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit boxl and on hand when you file your petition

n No §
m/é . Cash: ....................... $ I . j

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unionsl brokerage houses,
and other similar institutions. if you have multiple accounts with the same institution, list each.

 

C|No

es ..................... institution name:

izzwii</. or n nea/ita 3 o 63

17.2. Checking account: //\//A' $ @/-

l

17.3. Savings account: v//\ ) /lH $ 42 '

17.4.Savings account //\) m $ § 21

V ,/J J '
17.5. Certincates of deposit: w liq‘ $_L____
17.6. Other financial account: w /}'7“ $ c ).

i/
17.7.0therfinancialaccount: 'A{! m $ ( 2¢
17.8.0theanancialaccount: [/\) /H $ 6 f

l v l _
17.9.0therfinancialaccount: i\) f P/ $ d l .

 

 

 

 

 

 

18. Bonds, mutual funds, or publicly traded stocks
W;' Bond funds, investment accounts with brokerage firms, money market accounts
0

l:l Yes ................. institution or issuer name:

 

 

 

   

19. Non-pu iciy traded stock and interests in incorporated and unincorporated businesses, including an interest in

, partnership, and joint venture

Name of entity: % of ownership:

n Yes. Give specific O% % $ 0'

information about

them 0% % $ § 2 »~
0% % $ § ii .

 

 

 

 

 

 

Ofticial Form 106A/B Schedule AiB: Property page 5

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 6 of 27

v l ( L/
Debtor1 j \<@ n { CM\ f|€ C/&; 2 Case number (ilknawn)
rst Namei M‘iddle Name '

Last Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Wiable instruments are those you cannot transfer to someone by signing or delivering them.
o

information about

l:l Yes. Give specific issuer name @
them ....................... $

 

 

 

21. Retireme t or pension accounts
Exam es.' interests in iRA, ERlSA, Keogh, 401(k), 403(b), thrift savings accountsl or other pension or profit-sharing plans
No

n Yes. List each
account separate|y. Type of account: institution name:

  

401 (k) or similar plan: $

' Pension plan: $ (K_).
lRA: - $ § "

Retirement account:

 

 

Additional account:

$
keogh: $
$
$

Additional account:

 

22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landiords, prepaid rent, public utilities (eiectric, gas, water), telecommunications
compan' , or others

No
n Yes .......................... institution name or individual:

Electric:

 

i

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

 

69€969$$€>€993

Other:

 

23.Annui ' s (A contract for a periodic payment of money to you, either for life or for a number of years)
No

l;i Yes .......................... issuer name and description:

 

 

 

 

Otficia| Form 106A/B Schedule A/B: Property page 6

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 7 of 27

' ( <\__
Debtor1 My, CPG'€W;© Cp&q/L_/ Case number (ilknown)
. list N’amf

Middle Name Last Name

 

24.lnterests 'n an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
. . §§ 530(b)(1), 529A(b), and 529(b)(1).

  

No

cl Yes """"""""""""""""""" institution name and description. Separateiy file the records of any interests.11 U.S.C. § 521(0):

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

E;?bi€ for your benefit
o

n Yes. Give specific
$ 0

 

information about them....

 

 

 

26. Patents, cop rights, trademarks, trade secrets, and other intellectual property
. nternet domain names, websites, proceeds from royalties and licensing agreements

 

 

El Yes. Give specific U

information about them.... $

m Yes. Give specific 0

information about them.... $

 

 

 

 

 

 

 

 

 

 

 

28.Tax ref s owed to you
o

n Yes. Give specific information Federal_ $ 0
about fhem, including whether 76 ' ‘

 

you already filed the returns

State: $
and the tax years. ....................... f
Local: $ _

29. Family zipport
§:?ws: Past due or lump sum alimony, spousal support, child support maintenance, divorce settiement, property settlement
0

n Yes. Give specific information .............. 6
7 Alimony: $

 

 

 

 

 

 

Maintenance: $
Support: $
Divorce settlement $
Property settlement $

 

30. Other amounts someone owes you
Exampl : Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
j Social Security benefits; unpaid loans you made to someone else

No

l \¢

n Yes. Give specinc information ............... w Z /©` D

 

 

 

 

 

 

 

Official Form 106A/B Schedule AlB: Property page 7

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 8 of 27

l , (
/
Debtor1 M©Y‘\ ` UMl/i 6 U©H(J Case number (i/knawn)

FirsiName \ Middle Name Last Name

 

31. interests in insurance policies
§-x:?es: Heallh, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
o

 

 

 

 

n Yes. Name the insurance company Company name: Benenciary; Surrender or refund values
of each policy and list its value.
$
(‘/3
o
32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
Wbecause someone has died.
No
ij Yes. Give specific information .............. ©
3

 

 

 

33. C|aims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampl s: Accidents, employment disputes, insurance claims, or rights to sue

?\,

 

n Yes. Describe each claim. ....................

 

 

 

34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set claims

§

 

 

 

 

35.Any fina ial assets you did not already list

 

i\

cl Yes. Describe each claim. .................... ’©

 

 

 

n Yes. Give speciHc information ............ s
36. Add the dollar value of ali of your entries from Part 4l including any entries for pages you have attached 7 q
for Part 4. Write that number here 9 $ ‘

 

 

 

 

m Describe Any Business-Related Property You 0wn or Have an interest ln. List any real estate in Part 1.

 

37. Wn or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
El Yes. co to iine 38.

 

38.Accounts receivable or commissions you already earned

n No
cl Yes. Describe ....... I$

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software. modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

a No
m Yes. Describe ....... $

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 9 of 27

Debtor 1 , Case number (ilknown)
F' lName Mi die Name asi ama

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

cl No

n Yes. Describe ....... $
41.lnventory

l;l No

Cl Yes. Describe ....... j$

 

 

42. interests in partnerships orjoint ventures

UNo

n YeS. Describe ....... Name of entity: % of ownership:

% $
%
% $

 

$

 

 

43. Customer |ists, mailing lists, or other compilations
n No
n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No
n Yes. Describe ........

 

 

 

 

44.Any business-related property you did not already list
Ei No

n Yes. Give specinc
information .........

 

 

 

 

 

$WMM$€H

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here 9

 

 

 

Describe Any Farm- and Commercial Fishing-Relat:ed Property You own or Have an interest ln.
if you own or have an interest in farmland, list it in Part 1.
/

 

46. Mn or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
l;i Yes. Go to line 47.

 

 

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule AlB: Property page 9

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 10 of 27

f l /i)/i€/Yi® Oi ®i 215
Debtor 1 l l Case number (iiknawn)
irsiName l

MiddleNam§-/ " ’ LastName

48.Crops-either growing or harvested

ElNo

l:i Yes. Give specific
information ............. $

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
n No
n Yes ..........................

 

 

 

 

50. Farm and fishing supplies, chemicals, and feed

l:l No
`U Yes ..........................

 

 

 

 

51.Any farm- and commercial fishing-related property you did not already list
a No

El Yes. Give specific
information ............. $

 

 

 

 

52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here ................ 9

 

 

 

Describe All Property You Own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?

il:;:n?e./Season tickets, country club membership
o

Ei Yes. Give specific

$L_
information ............. $ ®

 

 

 

 

 

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $_`;;

 

 

 

List the Totals of Each Part of this Form

 

 

 

 

55.Part 1: Total real estate, line2 .. 9 § $_©_
56. Part 2: Total vehicles, line 5 $ 3553 WW“W`WVWWWWWmmw
57.Part 3: Total personal and household items, line 15 $ 665®

. . . . 7”/
58. Part 4. Total financial assets, line 36 $ ’
59. Part 5: Total business-related property, line 45 _ $ A §
60. Part 6: Total farm- and fishing-related property, line 52 $ Z 2
61. Part 7: Total other property not |isted, line 54 -l- $ ©

* 1*‘ \

62.Total personal property, Add lines 56 through 61. .................... $ W -a COPY Pel’SOnE| property total 9 + $j 3§) ' f 2

 

 

 

 

 

63.Tota| of all property on Schedule AlB. Add line 55 + line 62 .......................................................................................... $ %§_&l L

 

 

 

 

Ofticiai Form 106A/B Schedule A/B: Property page 10

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 11 of 27

Fill in this information to identify your case:

Debtor 1

 

Last Name

Debtor 2
(Spouse, if t"i|ing) Firsi Name iviiddia Name Lasi Name

 

United States Bankruptcy Court for the: District of

Case number n Check if this iS an
("k“°‘”") amended filing

 

Official Form 106C
Schedule C: The Property You C|aim as Exempt 04/16

Be as complete and accurate as possible. lf two married people are filing togetherl both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Officia| Form 106A/B) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m ldentify the Property You C|aim as Exempt

1. gym of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
El You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

L

. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

   
   

description: }\/M§-@ $ M D$ /
p/

Line from m% of fair market value, up to
Schedule A/B: b any applicable statutory limit

age target case m

 

 

 

descriptio
Line from 16 %% of fair market value, up to
Schedule A/B; any applicable statutory limit

 

 

Brief ' ©‘*T\ ~

description: . n $ /

Line from w D/KO/O% of fair market value, up to
Schedule A/B:LB any applicable statutory limit

. Are you claiming a homestead exemption of more than $160,375?
(Subje to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
No

 

 

 

 

 

\

m Yes. id you acquire the property covered by the exemption within 1,215 days before you filed this case?

No
El Yes

 

 

Ochia| Form 1060 Schedule C: The Property You C|aim as Exempt page 1 of(_

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 12 of 27

Fill in this information to identify your case:

 

Debtor 1

First Nqne ' Middle Name

Debtor 2

,£TQN( Cifi@(l/i€ Cl®HL

Last Name

 

(Spousel if t`i|ing) First Name

Mlddle Name

Last Name

United States Bankruptcy Court for the:W District of IM

Case number

 

( ll knowni

 

Official Form 106D

Schedule D: Creditors Who Have C|aims Secured by Property

amended nling

12I15

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
g},o./Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Yes. Fil| in all of the information below.

e~{'

 

for each claim. lf m
As much as possibl

j teeth
§?o. B©>< bia

Number Street

   
   

list the claims

 

m List Aii secured claims

_ 2 List all secured claims lf a creditor has more th`an one y
than one creditor has a particular c im, list the other creditors in
lphabetical order `ccording to the creditor s name

CQ Onlmescribe the property that secures the claim: ~ l

 

    
 

ured claim, list the creditor sepa atelyv

 

El check if this is an

 
  
  
 

 

 

 

ZCOS mercde 793/az CSCO

 

 

 

Cily State ZlP Code

Wowes the debt? Check one.
D

ebtor1 only
Debtor 2 only
cl Deblor 1 and Debtor 2 only
n At least one of the debtors and another

El cheek if this claim relates to a

community debt /
Date debt was incurred% l 1

ein@thi¢, Ch 415/9

As of the date you file, the claim ls: Check all that apply.
n Contingent

El unliquidated

n Disputed

Nature of lien. Check all that apply.

Magreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax |ien, mechanic's lien)

n Judgment lien from a lawsuit

n Other (including a right to cffset)

4 ©
Last 4 digits of account number§_ 2 Q _

 

g

 

Creditcr`s Name

Describe the property that secures seth claim: $ $ $

 

 

Number Street

 

 

 

 

 

City State ZlP Code

Who owes the debt? Check one.

n Debtor 1 only

m Debtor 2 only

a Debtor1 and Debtor 2 only

m At least one of the debtors and another

El cheek if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the c|a|m ls: Check all that apply.
Cl Contingent

El unliquidated

m Disputed

Nature of |ien. Check all that apply. -

a An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit

Other (including a right to offset)

UUU

Last 4 digits of account number_

 

 

 

Add the_ dollar value of your entries in Co|umn A o _.

;FJQCL')._|

   

page Write that number here

 

Official Form 106D

Schedule D: Creditors Who Have C|aims Secured by Property

page1 of_l_

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 13 of 27

 
   

t ill in this information to identify your case:

(/l@t@<=.,

 

 

Debtor 1 s
First ms iddle Name Last Name

Debtor 2

(Spouse. if filing) Hrsl Name Mlddle Name Last Name

United States Bankruptcy Court for theMDistrict Of“E@S

Case number
(lf known)

Official Form 106E/F
Schedule ElF: Creditors Who Have Unsecured C|aims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIOR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Oft"icial Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Ofticial Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

[] Check if this is an
amended filing

 

 

 

12/15

 

m List All of Your PR\DR\TY Unsecured C|aims

 

1. Do a creditors have priority unsecured claims against you? /;_`/>`>(

No. Go to Part 2.

   
     

each claim listed, identify what type of claim it is.` lf a- claim hasboth priority and nonprio`ri_ty amounts list that claim here and shovv. both priority and
nonpriority amounts As much as possible, list the claims' in alphabetical order according to the creditor s name. |f you have more than two priority
unsecured claims, f ll out the Continuation Page of P` lf. '

(For an explanation ot each type o_f claim. See the instructions for thle rm the instruction booklet )

 

 

2.1

 

 

Priority Creditofs Name

 

Number Street

 

 

Clty State
Who incurred the debt? Check one.
n Debtor1 only

n Debtor 2 only

El Debtor1 and Debtor 2 only

Cl At least one of the debtors and another

ZlP Code

m Check if this claim is for a community debt

ls the claim subject to offset?

cl No
Cl Yes

 

 

When was the debt lncurred?

As of the date you file, the claim ls: Check all that apply.
Cl Contingent

Cl uniiquidaied

n Disputed

Type of PR|OR|TY unsecured claim:
n Domestic support obligations
n Taxes and certain other debts you owe the government

Cl C|aims for death or personal injury while you were
intoxicated

n Other. Specify

 

 

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

[:l Debtor1 and Debtor 2 only

l;l At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
l:l Yes

 

Last4 digits of account number _ _ _ __ $ $ $

 

When was the debt lncurred?

As of the date you t”i|e, the claim is: Check all that apply.
n Contingent

El unliquidated

n Disputed

Type of PR|OR|TY unsecured claim:
n Domestic support obligations
Cl Taxes and certain other debts you owe the government

[:l C|aims for death or personal injury while you were
intoxicated

n Other. Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

page 1 of &

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 14 of 27

@l/teri”t€C/l©i/K,

Case number (i/knawn)

 

Debtor 1
First Na e lMitld|e Name

List All of Your NONPR|OR|TY Unsecured C|aims

Last Name

 

3. Do any creditors have nonpriority unsecured claims against you?

Et;

 

 

§ L83i»¢ Fcal Ci;? onion
§§ BO)< (e“?§€i`

street M)!gz` CH¢ Q [5 10
gtzincurred the debt? Check one.

State ZlP Code

ebtor1 only
cl Debtor 2 only
El Debtor1 and Debtor2 only
n At least one of the debtors and another

n Check if this claim is for a community debt

ls th claim subject to offset?
@/§‘o

m Yes

3 0./?`>0>< a?a;te€
leo r%so, ~r>¢ vwag

City State ZlP Code

 

Who 'ncurred the debt? Check one.
E€ebtom only

El Debtor 2 only

[J Debtor1 and Debtor 2 only

n At least one of the debtors and another

cl Check if this claim is for a community debt

ls th

No
mg Yes

aim subject to offset?

U/Other. Specify

You have nothing to report in this part. Submit this form to the court with your other schedules.

 

      

 

 

 

Last 4 digits of account number 63 © Q
1201 L{

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pensio£?rof t sh ri n`t_a/|ans, and thers ilar debts

m/lher. Specify
it a t ‘
Q;@@

As of the date you file, the claim is: Check all that apply.

Last 4 digits of account number
When was the debt incurred?

m Contingent
n Unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Obligations arising out of a separation agreementh divorce
that you did not report as priority claims

Debts to pension or p ont-shan'n p_lans, and other similbd;i`ots
itc nh

 

 

 

 

§§§ term tel cath
re @;@3 sweet
WO{/Euzl$>t>`)o 174 7553‘5

City State ZlP Code

gty'ncurred the debt? Check one.
Debtor 1 only

n Debtor 2 only
l;l Debtor1 and Debtor 2 only
n At least one of the debtors and another

 

Cl Check if this claim is for a community debt

~ Waim subject to offset?
No

n Yes

 

Last 4 digits of account number
When was the debt incurred‘.O

w~”:/gb $l7 75§

As of the date ydu file, the claim is: Check all that apply.

n Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts'to pension or ()rofit-sharina/'g/)la$is, and other similar debts
ther. Specify D

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

page& Of_@;

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 15 of 27

Debtor1 Mn ‘ Wm€ C"/[BJL Case number(ilkndwn)

First Nanz} Middle Name Last Name

M_Your NONPR|OR|TY Unsecured C|aims - Continuation Page

 

   
 

 

 

 

q' QW %m HBMK__ F$. g Last4digits of account number j 4 S__l_'/ $QSDZ@

Nc lorl Credl me
<DS CSS>L 2 ?>9\€ When was the debt incurred? Og 20 i(`/
N%rlz>© street mir§_m : L, (;p l 702 As of the date you file, the claim' ls: Check all that apply.

 

 

 

   
  

City State ZlP Code El Contingent
n Unliquidated
Who' curred the debt? Check one. C| Disputed

Debtor1 only
l:l Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only

n Student loans
n At least one of the debtors and another

\;l Ob|igations arising out of a separation agreement or divorce that
Dyou did not report as priority claims

Deth to pension or profit-sharing plans, and other similar debts
ls th aim subject to offset? D/ther Specify

No
m Yes

“[‘6% %m/m W//') L F 3 B Last4 digits of account number § YL{ gic-f $5_2‘?;5

rity Creditol's Name
:'oi § Q EO»L »L'C' 2 3 1 €> When was the debt incurred?
;L id Q;L ' ' '
As of the date you fl|e, the claim ls: Check~all that apply.
izlt>crmrt\;“)t®i/i l 17

m Check if this claim is for a community debt

 

 

 

 

 

 

City State zlP Code v n Contingent
El unliquidated
yourred the debt? Check one. [:| Disputed
Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:

n Debtor1 and Debtor 2 only

. n Student loans
m At least one of the debtors and another

n Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt Uy°u did not raped as p"°my C|aims

De ts to pension or pr ft- ha' g lan and o rsimi|ar de s
\;th/eztim subject to offset? then Specify Mf aniia
No

l:\ Yes

1M - v l wl jé)/)-eg _€&‘:\’qu§ digits of account number__ __ $M@
PTO|W fre'cé):§;;j \ ' O(?m ( When was the debt incurred? UZ U§_Q ®
§,_l, LD O[S MU (_€ 21 @é As of the date you file, the claim is: Check all that apply.

 

 
  
      

 

City State zlP Code n Contingenf
El unliquidated
Mrred the debt? Check one. U Disputed
Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:

n Debtor1 and Debtor 2 only

f n Student loans
/ n At least one of the debtors and another

n Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you md not report as pnonty C|?‘ms , .

n eth to pension or p t- an pl s, an other ll debt
waim subject to offset? Other_ Specify (, mg

No
L:l Yes

 

 

 

Ochial Form 106E/F Schedule ElF: Creditors Who Have Unsecured C|aims pag _of&

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 16 of 27

Debtor1 9\ F€m:`g] lsd W:{/r]’§a a U®L Case number (rlknnwnl
a w a a to m

 

Your PR|OR|TY Unsecured Claims- ontinuation Page

  

4”(6/

Yast 4 digits of account number

§ CCl/t’t@l/lli-L/;W)”l/C/NW

Nuinber Street

 

COlUmEt/§ Cl'l L/33l?§ o Con.ngem

 

City State ZlP Code Cl Unliquidated
a Disputed
Who ' curred the debt? Check one. MO[\)`
£D/Ke:rom only Type of PRloRlTY unsecured claim:

El Debtor2 only
n Debtor1 and Debtor 2 only
cl At least one of the debtors and another

n Domestic support obligations

n C|aims for death or personal injury while you were

Yciaim subject to offset?
No

m Yes

   
     

 

M]P W crawforch 13 978/6 When was the debt incurred? _:l O$L/

As of the date you file, the claim is: Check all that apply.

n Taxes and certain other debts you owe the government

W/

Cl `Check if this claim is for a communit debt intoxicated ' a{ `
y Wther. Specify g [/6 tall C

 

{.-

Number Street

 

l\/t€£€©l/) OH quQD n

 

State ZlP Code n Unliquidated
m Disputed
gh}incurred the debt? Check one. NON ,.
' Debtor1 only Type of PR|OR|TY unsecured claim:

cl Debtor 2 only
n Debtor1 and Debtor 2 only
El At least one of the debtors and another

m Domestic support obligations

a C|aims for death or personal injury while you ere

- - g
n Check if this claim is for a community debt Mx'cated ask +/
Other. Specify ©i/\€ L

;m/edaim subject to offset?
No

__q||;l Yes

_| WC\/ (5 Last4digits of account number 1 5__5_§ $ {SO(:`) $ © $ ,Q)z)

 

/mp?j:y© Cred"af%neo)£ §§ B\LB When was the debt incurred? M[/Ca

As of the date you file, the clalm' ls: Check all that apply

Cl Taxes and certain other debts you owe the government

 

Nuhiber Street

 

M({]!)YWO[ ly M/U %L{L{OCI contingent

 

City State ZlP Code cl Unliquidated
Cl Disputed
Wed the debt? check one. wj\)-/
ebtor1 only Type of PR|OR|TY unsecured claim:

Cl Debtor2 only
m Debtor1 and Debtor2 only
q At least one of the debtors and another

n Cl' s for death or persona in ury while you were
El Check if this claim is for a community debt t°X'°ated Cf\€…
Other. Specify

n Domestic support obligations

)©/{M C (;U(j Last 4 digits of account number j l &!_i

/U $ L/@U

 

_T|)Gpr:?ycé §dnoff§mé®( 107 z When was the debt incurred? Obz g 217

As of the date you file, the claim is: Check all that apply.

cl Taxes and certain other debts you owe the government

 

 

ls the aim subject to offset?

0

El Yes

 

 

 

Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured C|aims

page§lo&

Debtor1 ,4<@§€; l 15 J[S-§@€JW` n@j(:§lr”qd ln. T)<SB ogas£ln£§§e11§nnm)Page 17 or'27 1

‘Middle Name Last Name

m ¥our NONP'R|;OR|TY Unsecured C|aims - Continuation Page

 

  
  

    
     

Atter listing any entries o5n this page, number them:_'_ eglnnlng with 4. 4 55 ollowed by 4.` _ an_d so forth. _ ` gta‘l‘\clai.m

°55506@?_1@1 m Last4 digits of account number jg 55555(©; _11l , ll

1 c Bority Cre Name ' l USO 15
j 130 ge |SO; ’2%5 When was the debt incurred? 11111l 5
; . j 551 1.
. N ap |Street : 1
+/ ®’<e `/~k/ OT@L} /@ As of the date you file, the c|a|m' ls: Check all th15t5 1a5_j:p
. . ` l 11 l - 4 y

 

 

 

 

 

Z

 

 

5a Debtor1 and Debtor 2 only

n Student loans
5a At least one of the debtors and another

' l
n Ob|igations arising out of a separation agreementl lor;¢|iivorce that
i 5 1

 

ly.
ll _` City 1 11 1 1 Staié ZlP Code n Confjngenf 1111 1'l
.( y ' 1f 1 El unliquidated 1111- 3
»5 l‘\gym;urred the debt?lChecl< one. n Disputed iii 11 5 5
l 1. 1 ;,_; 1,_}.
1 Debtor1 only l t 1 1 ll 115
.' 4 10 Debtor2 Onjy 1` ` lli, ‘,l Type of NONPR|OR|TY unsecured claim: 111 15
15 1`

you did not report as priority claims

 

». 1:\ Check if this claim is for a community debt

 

n Debts to pension or roti,t-sharing la s,a

_ ls the laim subject to offset? D/Other_ Specify 5 5 _
Yes . v._l:5l . _1.

t l 5 l’ ; ~ l 4
5.55 §\an[/Y© n\/ WK/®@ %+Lastit digits of account number __ _ _.© _ _ $7® v
.Nonpriérity q?(>€red%e lq@g Og(o When was the debt incurred? 1 l l ' \
g{jer lMO P['/ ZQ_W (D As of the date you file, the claim ls: Check all th5at apply. 155:
l 1 '

 
 

 

 

 

 

stale zlP code Cl Contingent l ‘ 1

, El unliquidated ` `l
lchurred the debt? Check one. m Disputed 1 ' _ ,
Debtor1 only 5 55 55

5a Debtor2 On|v l Type of NONPR|OR|TY unsecured claim: 15 5 5'
1;\ Debtor1 and Debtor 2 only l

n Student loans
n At least one of the debtors and another

1:| Ob|igations arising out of a separation agreement or divorce that
cl Check if this claim ls for a community debt you d5d n°5 report as p55°555y c5a5ms . 55 1

n eth to pension o r i i|ar debts
\l`:th/eclaim subject to offset?` Other_ Specify
No .

    
   

b

l 1:| Yes l l
T @@~\~ ~ l£@@

l_A1

;h dew gm C© Last4 digits of account number __ _ __'__ _

t § No priority Creditol*s Name ` ` 5

.llix'/@‘/`) _
. M '\//q,:?j?/ 23:®(_( As of the date you file, the claim is: Check all that apply.

State ZlP Code cl Contingent
Cl unliquidated

 

 

 
 
 

   

averred the debt?"cneel< one. n Disputed h 1
Debtor1 only . l l
n Debtor 2 only ' Type of NONPR|OR|TY unsecured claim:

1:| Debtor1 and Debtor2 only
45 a At least one of the debtors and another

n Student loans 5`
y cl Ob|igations arising out of a separation agreement or divorce that
in Check if this claim is for a community debt you d5d 55°5 rep°d as 5555°5555/ C5a5ms

n bts to pensiono rot'*-sha' gp nsl a other s' 'a ebts
`?daim subject to offset? Other. Specify
No

m Yes

 

 

 

Debtor1 ?£<;@Pq 518-5@$5@2)?{,@55 MXSB OBasJé:!'tdgibe/r

'Middle Name Last Name

18

l'(i/knw

 

 

l .
l .' 1 l .
. - \ l ,, tr
m You|r NONPR|O'R|T\|_Y` Unsecured C|aims - Continuation Page 1 1

l l his page. number them beginning with 4. 4 o'llovved by 4`. 5 and so f.orth

ll l 5
Last 4 dlglts of account number 3 2- 611 . 4

  
 
 

   

 

 

 

207/liu ll?elcii
5/05?3 051

5~5,;40g5riorily Credltof%

N5dmber Street

. leg
‘ l

gri/curred the debt? Check one.
Debtor1 only ::` ' 1 `

.1
n Debtor2 only l' 51
n Debtor1 and Debtor.2 only 15
'Cl At least one of the debtors and another
l

 

 

El (.5`,heck 5if this claim ;is' for a5`5 community debt

|;(the'€laidi subject to' offset?
No .l ",`

1;\ Yesl

 

  

 

- -. ~5 Totalc|aim

ll@€©-

 

When was the debt incurred? 15. "‘ l

sit

 

As of the date you file, the claim is: Check all that- apply.
115 5'
n Contingent ‘ 1
Cl unliquidated a 4
n Disputed 15 1 ' `

 

Type of NoNPRloRlTY unsecured claim: l5 5;

n Student loans

12 Ob|igations arising out of a separation agreenie5i'1_
you did not report as priority claims 5l

 

divorce that

 

 

 

yeth to pension or prot'it-shar g lans, and other ` 'milar debts
Ot '

715

her. Specify

 

1

§

 

 

 

‘“' ct umwa rid
ij 63 §07< 637) 50\/`
fail ml;t l67 74 30363

State ZlP Code
y/incurred the debt? Check one.
`5 Debtor1 only 5 1 - _

m Debtor 2 only _
n Debtor1 and Debtor 2 only
1;| At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
n NO : » `5 5
l:l Yes

Last4 digits of account number 51 Q,Q 5b 6 66
When was the debt lncurred? OY z 2 321 559 "l .~ :. ;

As of the date you file, the claim is: Check all that apply.

n Contingent
m Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

Cl Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

Yts to pension r prof t-sh pans, and otr s5l })ar debts
Other. Specifyé€ / 575

/|-»|~

 

1555 55>5”@@1 W puc
T;jl/ whom CHZOZ%

ycurred the debt?'Check one.
Debtor1 only l- _ l

1;| Debtor 2 only
_El Debtor1 and Debtor. 2 only
4 n At least one of the debtors and another

 

 

13 Check if this claim ls for a community.,debt

ls th claim subject to 5offset?
No

n Yes

 

 

 

omcial: Form iosE/F

Schedule ElF: Creditors Who Have Unsecured C|aims

-l , 7
. l . $___ j
Last 4 dlgits of account number

When was the debt incurred? OZ//ZO [

As of the date you filel the claim is: Check all that apply.

cl Contingent
Cl unliquidated
cl Disputed i.l

Type of NONPR|OR|TY unsecured claim: l

n Student loans

a Ob|igations arising out of a separation agreement or divorce that
Clyou did not report as priority claims

Deb to pension or profit-sharing p|a agd o he5r similar debts
ther. Specify

lied la

 

1

1
, 1
Debtor 1 1

 

 

 

 

  

 

 

 

 

 

 

 

 

.
\
§‘1‘1"
§

 

11

 

 

 

 

 

 

n lYes 1 §§

_ 1

l11.
‘1111 11

   

  

 

   
    
 

 

 

 

 

 

 

111 v '§ ii 1111 = "" < 11 11 . 1111 ‘
1 ` ` 1 1 1 z
'- - 1 18-§@#4€111)€;1@€ 1 1 111 T)<sB 011 11/23/18 Page 1 1127 111111
1 .' ' 11 ' Case number annum 11 1 111 1
y FrsiNam(i - . '111/11ad1eN ride LasiName 1 1 11 . 1 111 _; 1
1 §§ 1111111'.1;1[ v 1 \- 111 ‘\.
' jj ‘1j 1 ` '» 1 _; 1 ,
Your NON|"R|"|jl \RlT1Y Unsecured C|aims - Continuation Page 1 111 `1 111 11 .
' <‘ '1"11'1'1-1;1 ` 1111 il '
1111' l _ `r 11 ;11?1 1*‘ : 1
111 1' '1: §
, , page, number them beginning with 4. 4 followed by 4~. 51 and so forth. _ 1 Total claim 1
' vi . 1 " v
. @€\\ ` \1 ‘1111 ' Last4 digits of account number_ $10",. 1 l 15
. 1 1 1 - l ‘=' 1 . l 1
N' orit Creditor me. 11 1;1‘ 111 1'1 §
P 6 &`§< 1, 11%7 (E' When was the debt incurred? 1111 1 l 111 §
! l 11. 1' `111 §
. 1 '1 -. ~1 '1 §
NLE;:FU street .' ‘ 1 ;l'|‘ ;>(, 77 215 § As of the date you file, the claim is: Check allt 1111 |11 §
010 ' %]/)11'1' 11l ‘Z 11 §
1City 1 1 1` 1!`21'11 111 111 State Z|P Code n Contingent , ‘ 11 1 111 .;
1 1 ' ' "` 1111 11 1 El un11qu1dated. .' '_ 11 13 1 1
giycmurred the debt2,Check10'ne. n Disputed i1]! E- 111
1 »11':~ 1 1 l 1 , !1
Debtor1on1y ' .;1’ § 1 1111 1 11
El Debtor2 only “1 1 :1 Type of NONPR|OR|TY unsecured claim: `11§ : ~
‘ 11 ' 1 l 1 11
‘ '! 11 5 11
11 § Debtor1 and Debtor2only l111 n Studentloan§ 1 l i|1 11 131
" At least one of the de?}tor a1n11can°ther n Ob|igations arising out of a separation agreeme Livorce that ` 1 1111 111
1 1 '. , '1 1 4 ..1
11 1 Cl Check if1 this claim` " 'a'community debt you did not report as priority claims 1",. 1 1 111`l
'1'W1 1 1‘\1_1 11 n bis to pension Hot' t-sharin |ans, and ok1 1 iiardebts'1111‘ 1_,1
|:thrw¢(aim subject to10ffset?1 : Other Spec,fy 1 ; KG`L§_} §§ 1 ' l 1_
No »' j "»‘ 11
1

 

 

1111 /

 

 

§
z

s

 

534/1757

 

Number Street 1

;?m`l(@'<

1 1

glyncurred the debt? Check?one.

lDebtor1 only 1 1.1
cl Debtor2 only l '

n Debtor1 and Debtor 2 only 1 `
n At least one of the debtors and another

17< 7622?<'/`»

State Z1P Code

’Cl Check if this claim 'is‘ for a"community debt

_ 11@111§1@…@1 1@@1 11@@§111111,1.,.1 2_ 31 `
1 l nonwnycrednor§ me'111'1

'11
111

When was the debt incurred?

As of the date you file, the claim is Check a|| that
n Contingent l
El unliquidated 11 _ 1
m Disputed 111

11

l .,1
Type of NONPR|OR|TY unsecured claim: 1‘ . ‘ -
m Student loans 11

 

a Ob|igations arising out of a separation agreement l '

you did not report as priority claims

 
    

 

 
 
 

 

 

 

 

1>1@@+ 1@1/)3

 

Nonp?lzy© crednors NEG?< 'q O© g

 

Street U

‘11
1"1
111

1zH3 /\JY /1/302

State ZlP Code

thurred the debt? Check` 0ne.
` Debtor1 only ,

v n DebtorZonly - " '

El Debtor1 and Debtor 2 only

n At least one of the debtors an:d another

Cl Check if this claim is for a1'community debt

>1
1

ls th
NO ' ‘ z , _!1
n Yes " ` '

aim subject to :offset?1

nmn'murnrmmm=/F ` 1

Schedule ElF: Creditors Who Have Unsecured C|aims

 

When was the debt incurred? l 2 20

11

 

As of the date you file, the claim' ls: Check all tha1 11
4 . ,
l;l Contingent ‘.1
l:l Unliquidated 11
n Disputed 211

1
VGNPR|OR|TY unsecured claim: 111 `
Student loans 1`,` .

n Ob|igations arising out of a separation agreement
you did not report as priority claims ,

m Debts to pension or profit-sharing plans, and oth_er
n Other. Specify '1‘

m'_;;

  

o` divorce that

...,

imilar debts

 

 

n Debts to pension or prof t-sha ing plans and oth` 'l r debts
;thylaim subject to lgoffset? ther Speclfy 1"' 7 »
lz No' _ 1 l ii 11 ,11~ 5
1 /El Yes l 1 1' 1: 11
1 11 11
l

§

i

1

1'

i

1 .1

1|1 =‘§;’ 1'

~11

 

 

 

 

   

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f I'l 1 f 1 l il
1 ~ 1 1 :-.|
1 i Mll@n@l{@fvél_p T)<SB on 11/23/18 Page 20.lll) 23 , i 1;.; .
Debtor1 . 1 1 Case number (1rknow11) ‘ll 1 § ‘ , ,“11
1 ' Fl?lNarHeu ! l l Middle Name ' LaslName ll?z’ l ~ 'l' l 1l| i.
` 1 .i' ll 1,.,-.»,» " :1-'*‘,
" l ill j»l.`:»llifllui ll'l" .
m Add' the A[mounts for Each Type of Unsecured C|aim jll ll l ' ’5.',|,1 1 ` ' ' , l .

y . _;.l 1.'1"‘.! ‘ l~
1‘. l ‘:` l 1 l 1 inl|‘l ‘:i;; lll-|ll ll|lll`:‘ lll" ',` |`l ':ll-(l 1
j 6. Total `the amounts of clertain types of unsecured claims. This information is for statistical reporting purposes on l 2§ U. lS. C. § 159 ll '
Add the amounts for é|a`ch type of unsecured claim. l'.' l y `

, -1_ .. |1 ,|;
l l 1 "'\ llll \lli 1 ‘: l 1
'. "l"`, 1 `1, l- l "1.l ' ` 1
.! \` 1 l' `l,' 'zl , ll
1 ' il 1. Total=chaim 1 .'
15 1111&.1 1
" il 1l`: ` ll ,' l
TQ:f:'alc|'?"ilr'ns` 6..a izilsupp°rt obligations 6a $ l ll l 111
: fmn.‘:?éirm §§ 16l). Taxes and certain other debts you owe the l l.'; ii l '
l government 'l 6b. 3 l i - '
. "j 60. C|aims for death or persona|' 1njury while you were l iii l .`
l intoxicated l1 6c. § ., -
l ~ .ll $ 1 ll .i .:
. Other.-Add all c`)t_her priority unsecured claims. ill l f
Write that amount here 6d. + .1 ',"; v -` ' ,.
3 l .' ‘:‘ 1 "l‘z'= 1-'1'" ‘ 1
l y ' 1 "
l ll lii" l' i-
. Total. Add lines 6a through 6d. 6e. D v
$ i ‘. 31
1 §1 F`
1 Total claim , il
4,, ,i :i. ._‘ 1' i: 1 , 11| ill y
z Tota:ll_cilaimsi 6f. Student.loans`l 6f. $ 35 l ,
= fromfp?rt 2 69. Ob|igations arising out of a separation agreement ll ll
` ` . or divorce that you did not report as priority ( ) l., 1 i
_ . claims 111' jl 6g. $ iii ll i1
' 6h. Deth to pensio|n or profit-sharing plansl and other 0 illll
similar debts 11 Gh' $ lli.
. 11 'l 11.‘
-» 1 11
' 6i. Other.A`dd all o'ilh'ernonpriority unsecured claims. 70 7(.,//' (_/§l 1`
’ Write that`amourl1t here. 6i. + 5 l ll l
- ` ` il 1
! lll l
21 " t - - l 1 11 l 1
` 611 Tota1.Add11nesefthrough 61. 611 $ / 55 7(»/li ll )> `
.1 fl l
.i
i:;l
‘Z
il 11 i
,, 11 |1
1 l , 1
1 ;` ll 1
"-l z 1'
l ll i.
f- .;` "
1 'l,\
l cl l
l ill _
'f1 1':|.
, ' 1 1ll
. ll
ii l
iii ’ 1
':z; ‘:1 1
ii 1`| l '
nm,'~,i'nl :,`-..-m mec/c ‘ 1 "': i:" e-h,..c..l.. 1:1::. r~..,\,m,..... \1111..- u..\.,. 11 ........ ,1 N..:..... ill ___-Q_¢Q

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 21 of 27

Fi|| in this information to identify your case:

mm diner/ne Ci/cm

M|ddle Name Last Name

Debtor 2
(SpOuSe lf i'lling) First Name &We) Last Name
United States Bankruptcy Court for the: District Of "`@!@S

c b . . .
(i?::o?v:;n er E] Check if this ls an

amended filing

 

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. |f two married people are ti|ing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. lgoyn'h’ave any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
n Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Ofncial Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

Name

 

Number . - Street

 

City State ZlP Code

 

 

Name

 

Number Street

 

City State Z|P Code

 

Name

 

Number Street ' ~‘

 

 

City State ZlP Code

Name

 

Number Street

 

City State ZlP Code

 

Name

 

Number Street

 

 

 

 

_,.\._._C'f¥ . _ t§f§f¢_~, ~~‘?lR~QOFQ.,

           

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of _L

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 22 of 27

     
 

   
 

/ ill in this information to identify your case:

CP/)Cl/l//C WL

M_l¢':ldle Name Last Name

Debtor 1 W/\ l
t Nam

Debtor 2
(Spouse, if filing) First Name iiidle Name _ Last Name j
United States Bankruptcy Court for the: District of l )@g

Case number
(|f known)

 

Check if this is:
[:l An amended ii|ing

n A supplement showing postpetition chapter 13
income as of the following date:

 

 

Official FOfl'Tl 106| m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. |f two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointiy, and your spouse is living with you, include information about your spouse.
|f you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

5 'm Describe Employment

1. Fill in your employment =;`;".f"ljf§i
information. ', Debtor;1 .

,\_¥_W`. ._ ., .

   

: 4 ysiDebtor-Z or non¢f vng spousew_' ' k

|f you have more than one job,

attach a separate page with
information about addiiionai Employment status @€np|oyed n Employed
employers. m Not employed n Not employed

include part-time, seasona|, or

self-employed work. L(§ g dTGQTz®/)
Occupation
\/

Occupation `may include student
or homemaker, if it applies. . __ - §
Employer's name §§ EH M)U n ¥A-E \C
' \i J
Employer's address ':]> 0 , gm l U)_¢

Number Street Number Street

 

 

Gi/edm/ll 821 Z%DB

City State ZlP Code City State Z|P Code

How long employed there? l !G,L
m Give Detaiis About Monthly lncome

Estimate monthly income as of the date you file this form. |f you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

 

|f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. |f you need more space, attach a separate sheet to this form.

   

2. List monthly gross wages, salary, and commissions (before all payroll '
deductions). if not paid month|y, calculate what the monthly wage would be. 2. ap ©, 0

3. Estimate and list monthly overtime pay. 3- + $ Q + $

’; Er ii j ii )
4. Calculate gross income. Add line 2 + line 3. 4. 6 /$ ' $_____

 

 

 

 

 

 

 

 

Official Form 1061 Schedule |: Your income page 1

 

Debtor 1

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 23 of 27

Last Name

- c
FirSi Nsm Middla Name

Case number (irknawn)

 

5c.

5f.

.°"

`|

8f.

El

 

5a.
5b.

5d.
5e.

59.
5h.

. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8b.
Sc.

8d.
8e.

10.Calcu|ate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

Tax, Medicare, and Social Security deductions 53.
Mandatory contributions for retirement plans 5b.
Voluntary contributions for retirement plans 50.
Required repayments of retirement fund loans 5d.
insurance 5e.
Domestic support obligations 5f.

Union dues . i 5g.
Other deductions. Specify: H® %dd MMMS 5h.

Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h. 6.

."

i ii

8. List all other income regularly received:
Ba.

Net income from rental property and from operating a business,
professionl or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total

monthly net income. Sa.
interest and dividends 8b.
Family support payments that you, a non-filing spouse, or a dependent

regularly receive
include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement, Sc.
Unemp|oyment compensation 8d.
Social Security 8e.
Other government assistance that you regularly receive

include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

Specify: 8f.

89. Pension or retirement income Bg.
8h. Other monthly income. Specify: 8h.

9. Add all other income. Add lines 8a + 8b + 80 + 8d + 8e + Bf +Bg + 8h. 9.

' F¢'>'r:"bs|$fqr ,_1',' {Forij§éi:ztor 2. dry ~
" ' ` ‘>non-filing spouse '

 

Copy line 4 here ............................................................................................... 9 4. M') $_____

5. List all payroll deductions:

€699€~369

$€B€BH}€?$$€~)€H

69

iiii

€6

$ $

$ $
+$

ii

 

iq $

 

l \ 5`

 

/
uf

ll
ee

 

§§UOU + $

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J. ®
Specify:

11.+ $

 

f

u/expect an increase or decrease within the year after you tile this form?

13.Doy
a No.

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. ll D`O
Write that amount on the Summary of YourAssefs and Liabilities and Certain Statistical lnformation, if it applies 12. z L@A_

 

 

 

Combined
monthly income

 

 

Yes. Expiain:

 

 

Official Form 106| Schedule l: Your income

page 2

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 24 of 27

Fii| in this information to identify your case:

Debtor1 A `,: Middie al j ' v _ Check if this is:

Debtor2 El An amended filing

(Spouse, ittiling) FirslName t die Nam L am
. _ u@© cl A supplement showing postpetition chapter 13
United Slales Bankruptcy Court for the: lsfrlCt Of

expenses as of the following date:

 

Case number MM / DD/ YYYY
(ifknown)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household
1. ls this joint case?
No. Go to line 2.

El Yes. Does Debtor 2 live in a separate househo|d?

m No -
n Yes. Debtor 2 must tile Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

2. Do you have dependents? [] No Does dependent live

with you?

Dependent's relationship to Dependent's
Do not list Debtor 1 and m’ §es. Fi|l out this information for Debtor1 °r Debtor 2 age

 

 

`l
Debtor 2. each dependent .......................... _ § m
Do not state the dependents‘ @M) l £Q § ON:/S

nam eS.

 

 

 

 

 

3. Do your expenses include %
expenses of people other than

yourself and your dependents? n Yes

 

m Estimate Your Ongoing Monthly Expenses

 

 

Estimate your expenses as cf your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your lncome (Officiai Form 106|.)

    

1 sur exeen,$e$,;

 

4. The rental or home ownership expenses for your residence. include Hrst mortgage payments and

 

any rent for the ground or lot. 4. $_

if not included in line 4:

4a. Real estate taxes 4a. $

4b. Property, homeowner's, or renter's insurance 4b. $ l 5 '
4<:. Home maintenance, repair, and upkeep expenses 4c.

 

4d. Homeowner's association or condominium dues 4d.

 

Ochiai Form 106J Schedule J: Your Expenses page 1

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 25 of 27

' Last Name

° §
Debtor1 ( M€ (\,M(`, Case number tilknown)
lrsi Name Middle Name v

 

5. Additiona| mortgage payments for your residence, such as home equity loans 5.

6. Uti|ities:

§§ 0
6a. Electricity, heat. natural gas - 6a. $
6b. Water, sewer, garbage collection 6b. $ t QS

60. Telephone, cell phonel lnternetl saiellite, and cable services 60. $
6d. Other. Specify: 6d. $ z §
7. Food and housekeeping supplies 7. $ § §§ § Z_J

B. Chi|dcare and children’s education costs 8. $ 0
: 9. Ciothing, |aundry, and dry cleaning 9. $

10. Personal care products and services ~’/ 10. $ l% 2
11. Medical and dental expenses /' 11. $

12. Transportation. include gas, maintenancel bus or train fare. $ 4 2

Do not include car payments. 12.
13. Entertainment, ciubs, recreation, newspapers, magazines, and books 13. $ 1 §
14. Charitable contributions and religious donations 14. $
15. lnsurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $L

15b. Health insurance 15b. $
$

15c. Vehicle insurance 15c.

15d. Otherinsurance. Specify: 15d. $ §§
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. : 2
Specify: 16. $

17. installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0
17b. Car payments for Vehicle 2 17b. $_D_C

17c. Other. Specify: ' 17c. $

17d. Other. Specify: 17d. $_L

 

 

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your lncome (Officiai Form 106|). 18. $ 0
19. Other payments you make to support others who do not live with you. O
Specify: 19. $
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income. 0
20a. Mortgages on other property 20a. $ l
20b. Real estate taxes 20b. $___C
20a. Property, homeowner's, or renter's insurance 200. $_CL_
20d. Maintenance, repair, and upkeep expenses _ 20d. $
20a. Homeowner's association or condominium dues "'::' 20a. $

 

Official Form 106J Schedule J: Your Expenses 5 page 2

 

 

Case 18-36555 Document 11 , Filed in TXSB on 11/23/18 Page 26 of 27

Debtor1 ; : 15 13 l ‘ %l/]/?,@ 0 Case number (ir/mawnl
FlrslName x Mddle Name

Last Name

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (month|y expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

232. Copy line 12 (your combined monthly income) from Schedule l.
23b. Copy your monthly expenses from line 220 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to tinish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

` No.

21.

22a.

22b.

22c.

23a

23b

230.

+$O

 

€B%

G)

 

___-3€§_ f

 

 

$_;§LO_
l -$ ele§l

 

 

 

 

 

 

n Y€S- Exp|ain here:

_H@l/e¢f)#' received \QY~)/; J%J€el:ol

 

> JUS+ S<tmd€@(

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 

 

Case 18-36555 Document 11 Filed in TXSB on 11/23/18 Page 27 of 27

Fi|i in this information to identify your case:

Debtor 1 M/Vr€ f m

Flrs e id le Name Last Name

Debtor 2
(SpOuSe, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the&§M District of i /Q©§

Case number
(if known)

 

 

 

E| check ifthis is an
amended filing

 

Official Form 106Dec
Declaration About an lndividua| Debtor’s Schedules 12/15

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
0

m Yes. Name of person . Attach Bankruptcy Pet/‘ti'on Preparer’s Notice, Dec/arati'on, and
Signature (thcial Form 119).

Under penalty of perjury, l declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

\
Signature\oj_Débtor 1 Signature of Debtor 2

Date ' l Z( Date

M/D/ YY MM/DD/YYYY

 

 

 

 

Official Form 106Dec Dec|aration About an individual Debtor’s Schedu|es

